Title: From Thomas Jefferson to William Duane, 24 November 1806
From: Jefferson, Thomas
To: Duane, William


                        
                            Sir
                     
                            Washington Nov. 24. 06
                        
                        It has not been in my power sooner to acknolege the reciept of your favors of the 2d. 4th. & 16th. instant.
                            it is true that while at Monticello I recieved the sheets of a Spanish pamphlet, by successive mails, but as I saw no
                            indication of the quarter from which they came, I supposed they were forwarded by one of the Spanish gentlemen, and laid
                            by the first sheets till all should be recieved. but in coming from Monticello they were left, so that in fact I have not
                            read it. if you will be so good as to send on the half dozen copies you retain to the Secretary of state with a note of
                            their cost; he will remit it, & we shall give the pamphlet a serious perusal, and make a proper use of it’s contents.
                            the letters of mr Magdalena have been forwarded according to his desire. I thank you for Bradford’s pamphlet. one likes
                            to know what these people can say, but I think it as poor a thing for the purposes of that party as I have seen. it
                            contains a plenty of falsehood, without adding one new fact, or one new argument. and indeed I doubt if there is an
                            argument in the book, to which you will not find, in some other part of it, a compleat counter-argument. it is the gabble
                            of a scolding old woman. the Michigan paper, among some errors of fact, contains matter worthy of attention & which will
                            be attended to. in the Western quarter greater things have been meditated: but they will probably end in an attempt upon
                            the public lands, & the question will be whether we have authority legally to oppose them by force. I shall always be
                            thankful to you for any communications which you think can be used advantageously for the public. I now return your
                            affidavit as desired, and tender you my salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    